Exhibit 10.3

FOURTH AMENDMENT TO
SIXTH AMENDED AND RESTATED
GAS GATHERING AND PROCESSING AGREEMENT
(Cowtown Gas Facilities)
This Fourth Amendment to the Sixth Amended and Restated Gas Gathering and
Processing Agreement (this “Fourth Amendment”) is executed July 9, 2014 and
effective as of June 1, 2014 (the “Fourth Amendment Effective Date”), by and
among Quicksilver Resources Inc. (“Quicksilver”), TG Barnett Resources LP (“TG”)
(Quicksilver and TG are collectively referred to herein as “Producer”), Cowtown
Pipeline Partners L.P. (“Gatherer”), and Cowtown Gas Processing Partners L.P.
(“Processor”). Capitalized terms not otherwise defined shall have the meaning
given such terms in the Cowtown Agreement.
WHEREAS, Quicksilver, Gatherer and Processor are parties to the Sixth Amended
and Restated Gas Gathering and Processing Agreement, dated as of September 1,
2008, as amended by the (i) Addendum and Amendment (Mash Unit Lateral), dated as
of January 1, 2009, as amended by Amendment No. 1 To Gas Gathering and
Processing Agreement Mash Unit Lateral dated July 22, 2010 but effective August
1, 2010, (ii) the Amended and Restated Second Amendment to Sixth Amended and
Restated Gas Gathering and Processing Agreement executed August 13, 2012,
effective October 1, 2010, and (iii) Third Amendment to Sixth Amended and
Restated Gas Gathering and Processing Agreement executed July 9, 2014, effective
January 1, 2014 (collectively, the “Cowtown Agreement”);
Whereas, by virtue of that certain Assignment, Bill of Sale and Conveyance, by
and between Quicksilver and TG, dated the 30th day of April 2013, effective
September 1, 2012, TG has been assigned an interest in the Cowtown Agreement;
and
WHEREAS, the parties hereto desire to amend certain of the terms of the Cowtown
Agreement as provided in this Third Amendment;
NOW, THEREFORE, in consideration of the mutual premises and benefits contained
herein, the adequacy, receipt and sufficiency of which are hereby acknowledged,
Producer, Gatherer and Processor agree as follows:
1.The first paragraph of the Cowtown Agreement is amended to add TG as a
Producer Party, such that Quicksilver and TG are collectively deemed to be
“Producer” as of September 1, 2012.
2.Article I “Definitions” Section 1.1 is amended by adding the additional
definitions as follows:
‘ “Qualifying Well(s)” shall mean (i) new wells drilled in the Contract Area
that are requested by Producer to be added as such after Gatherer has provided
the cost for the required pipeline, meter and appurtenant facilities connecting
such Qualifying Well to Gatherer’s Gathering System, and (ii), the wells
currently shut-in, as identified on the list provided by Producer on May 8,
2014; such shut-in wells being listed on Exhibit B, attached




--------------------------------------------------------------------------------



hereto, under the heading “Qualifying Well(s).” Once a new well is determined to
be a Qualifying Well, such a well, as well as the shut-in wells listed as
Qualifying Wells on Exhibit B, shall remain a Qualifying Well(s), for the
remaining term of this Agreement. Further, each party's existing obligations and
responsibilities in the Cowtown Agreement, as amended by the provisions herein,
shall apply to any and all Qualifying Well(s).
“Incentive Rate Period” shall mean the time period consisting of a primary term
of two (2) years commencing upon first delivery of gas from the first of the
Qualifying Well(s), to Gatherer, and ending two (2) years after the date of such
commencement, with a secondary term month-to-month after the end of the primary
term, such secondary term subject to termination by Gatherer by giving
one-hundred eighty (180) days prior written notice of such termination to
Producer.’
3.Article IV, Section 4.4 is deleted in its entirety and replaced with the
following:
“a.    In the event that the Producer has elected to classify a well as a
Qualifying Well, Producer shall provide written notice to Gatherer of Producer’s
election to classify a well as a Qualifying Well, and within 45 days of
Gatherer’s receipt of Producer’s notice, Gatherer shall notify Producer of
Gatherer’s decision to construct or not to construct a pipeline, meter and
appurtenant facilities connecting such Qualifying Well to Gatherer’s Gathering
System. Gatherer, in its sole and absolute discretion, may elect to construct
such Gathering System expansion to the Qualifying Well. In such an event
Producer shall reimburse Gatherer all actual pipeline and appurtenant
facilities’ design and construction costs associated with the Gathering System
expansion, and such Gathering System expansion shall, at all times, be owned and
operated by Gatherer. If Gatherer, in its sole and absolute discretion, declines
to construct a Gathering System expansion, Producer may elect to construct a
Gathering System expansion at its sole cost and expense. Any such Gathering
System expansion must meet all of Gatherer’s specifications, and Gatherer will
be responsible for a meter station and connection to the then existing Gathering
System. Gatherer may, at its election, but within two (2) years of the initial
delivery of production from such Gathering System expansion acquire the
ownership of the Gathering System expansion installed by the Producer by
reimbursing Producer for the actual cost of the Gathering System expansion with
no allowance for inflation or depreciation. In such an event, Producer agrees to
execute all assignments or contracts deemed necessary by Gatherer to accomplish
the transfer to Gatherer of title to the Gathering System expansion, including
rights-of-way and easements. In the event that neither Gatherer nor Producer
elects to construct a Gathering System expansion to connect to Gatherer’s
Gathering System, this Agreement shall terminate as to the gas from such well or
wells and such gas will be deemed released from this Agreement.
b.    In the event that Producer elects to not classify a well as a Qualifying
Well, Producer shall provide written notice to Gatherer of Producer’s election
to not classify a well as a Qualifying Well, and within 45 days of Gatherer’s
receipt of Producer’s notice, Gatherer shall notify Producer of Gatherer’s
decision to construct or not to construct a pipeline, meter and appurtenant
facilities connecting such non-Qualifying Well to Gatherer’s Gathering System.
Gatherer, in its sole and absolute discretion, may elect to construct such
Gathering




--------------------------------------------------------------------------------



System expansion at its sole cost and expense and such gas produced as a result
of such Gathering System expansion shall be subject to the fees and terms
applicable under the Cowtown Agreement for a Gathering System Delivery Point(s)
and shall not be considered a Qualifying Well. If Gatherer, in its sole and
absolute discretion, declines to construct a Gathering System expansion,
Producer may elect to construct a Gathering System expansion at its sole cost
and expense. Any such Gathering System expansion must meet all of Gatherer’s
specifications, and Gatherer will be responsible for a meter station and
connection to the then existing Gathering System. Gatherer may, at its election,
but within two (2) years of the initial delivery of production from such
Gathering System expansion acquire the ownership of the Gathering System
expansion installed by the Producer by reimbursing Producer for the actual cost
of the Gathering System expansion with no allowance for inflation or
depreciation. In such an event, Producer agrees to execute all assignments or
contracts deemed necessary by Gatherer to accomplish the transfer to Gatherer of
title to the Gathering System expansion, including rights-of-way and easements.
In the event that neither Gatherer nor Producer elects to construct a Gathering
System expansion to connect to Gatherer’s Gathering System, this Agreement shall
terminate as to the gas from such well or wells and such gas will be deemed
released from this Agreement.”
4.A new section 4.6 shall be added as follows:
“Producer agrees to provide Gatherer its forward-looking twelve (12) month
drilling program, as updated internally, on a quarterly basis or as often as the
parties may mutually agree from time to time, during the term of this
Agreement.”
5.Article XII, Section 12.1 is deleted in its entirety and replaced with the
following:
“Producer shall pay to Gatherer 46.193 cents ($0.46193) per MMBtu of Gas
gathered pursuant to this Agreement; provided with respect to Gas gathered from
any Qualifying Well, Producer shall pay 25 cents ($0.25) per MMBtu (as
applicable, the Gathering Fee).”
6.Article XII, Section 12.2 is deleted in its entirety and replaced with the
following:
“Producer shall pay to Processor 57.74 cents ($0.5774) per MMBtu of Gas
processed pursuant to this Agreement; provided with respect to Gas processed
from any Qualifying Well, Producer shall pay 35 cents ($0.35) per MMBtu (as
applicable, the Processing Fee).”
7.In Article XII, Section 12.3, the first sentence is deleted in its entirety
and replaced by the following:
“Producer shall pay to Gatherer the applicable compression fee or fees
(the “Compression Fee”), computed by multiplying the MMBtu’s of Producer’s Gas
metered at each Gathering System Delivery Point by the compression rate
applicable to such Gathering System Delivery Point, which shall be based upon
the average monthly operating pressure registered at such Gathering System
Delivery Point as more particularly provided and described in Exhibit D,
attached hereto and incorporated herein.”




--------------------------------------------------------------------------------



8.Article XII, Section 12.4 is deleted in its entirety and replaced with the
following:
“In the event Gas is treated as provided by Section 7.3, Producer shall pay a
treating fee (the “Treating Fee”) computed by multiplying 3.65 cents ($0.0365)
per mole percent of CO2 in excess of the two percent (2%) specification set
forth in Section 7.1d(iii) (based on tests conducted pursuant to Section 8.1),
per MMBtu of Gas metered at the applicable Gathering System Delivery Point where
such Gas was delivered.”
   
9.Exhibit B is amended to add the list of wells attached to this Third Amendment
under the heading, “Qualifying Well(s).” Further, at such time as new wells
drilled become Qualifying Well(s) pursuant to the terms of Section 4.4 as
amended herein, Exhibit B will be deemed amended to include such Qualifying
Wells(s), and a new Exhibit B evidencing the addition of such new Qualifying
Well(s) shall be provided by Gatherer to Producer.
10.Exhibit D is amended to add another heading “Compression Fees for Qualifying
Well(s),” and the pressure ranges and fees applicable thereto, as follows:
“Compression Fees for Qualifying Well(s)


 
 
Monthly Avg. Psia
Rate/MMBtu
<=69.9
$0.40
79.9-70
$0.32
99.9-80
$0.24
149.9-100
$0.16
299.9-150
$0.08
>300
$0.00''

Except as amended by this Amendment, which shall be effective as of the Fourth
Amendment Effective Date, the terms and provisions of the Cowtown Agreement are,
and shall remain, in full force and effect.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the date first
written above.
QUICKSILVER RESOURCES INC.


By:
/s/ C.C. Rupnow
 
Name: Clifford Rupnow
 
Title: VP Product Mktg & Transp.

TG BARNETT RESOURCES LP


By:
/s/ Koji Yoshizaki
 
Name: KOJI YOSHIZAKI    
 
Title: Vice President and Secretary

COWTOWN PIPELINE PARTNERS L.P.


By:
Crestwood Gas Services Operating GP LLC,
its general partner
By:
/s/ J. Heath Deneke
 
Name: Heath Deneke
 
Title: President Natural Gas Business Unit

COWTOWN GAS PROCESSING PARTNERS L.P.
By:
Crestwood Gas Services Operating GP LLC,
its general partner
By:
/s/ J. Heath Deneke
 
Name: Heath Deneke
 
Title: President Natural Gas Business Unit





--------------------------------------------------------------------------------





Exhibit B
Qualifying Well(s)
 
Well Number
 
  Well Name
 
TRRC #
 
 
1
 
Station Branch 7
 
248143
 
 
2
 
Sass 6
 
237625
 
 
3
 
Yosemite 3
 
238048
 
 
4
 
Yosemite 5
 
237968
 
 
5
 
Smelley 2
 
235679
 
 
6
 
Smelly B 1
 
237980
 
 
7
 
Lucy 2
 
228695
 
 
8
 
Charca 3
 
214659
 
 
9
 
Speed Racer 2
 
239823
 
 
10
 
Possum Holler 3
 
233374
 
 
11
 
Possum Holler 4
 
231905
 
 
12
 
Lafrance 2
 
215448
 
 
13
 
Goldsmith Hilton 3
 
237975
 
 
14
 
McPherson 2
 
241032
 
 
15
 
East Cletus 3
 
249244
 
 
16
 
Colonel Flagg 5
 
237638
 
 
17
 
Colonel Flagg 7
 
239495
 
 
18
 
Ralph Wiggum 14
 
248883
 
 
19
 
Dugger Hewlitt 9
 
252129
 
 
20
 
Thelonius Monk 2
 
237181
 
 
21
 
Branham Keller 2
 
265735
 
 
22
 
Apu 1
 
231422
 
 
23
 
Apu 2
 
231405
 
 
24
 
Carl Carlson 3
 
232020
 
 
25
 
Waylon Smithers 1
 
235527
 
 
26
 
Waylon Smithers 2
 
235462
 
 
27
 
Bob Denver 2
 
221658
 
 
28
 
Bob Denver 4
 
231694
 
 
29
 
Parker 1
 
231397
 
 
30
 
Parker 6
 
239914
 
 
31
 
Bubbs 6
 
246881
 
 
32
 
Deborah Lou 5
 
240196
 
 
33
 
Stewart 3
 
237667
 
 
34
 
Campos A3
 
232455
 





